Citation Nr: 1734605	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  06-04 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a disorder of the digestive system, to include residuals of a duodenal ulcer, gastroesophageal reflux disease (GERD), and gastritis, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel





INTRODUCTION

The Veteran completed active duty service with the United States Army from June 1960 to June 1962.

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board remanded this claim in June 2009 and again in July 2016; this claim has now been returned to the Board for further adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's digestive disorders were not incurred during and are not related to his active duty service, did not manifest to a compensable degree within one year of the Veteran's separation from active duty service, and are not proximately caused or aggravated by the Veteran's service-connected anxiety disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a disorder of the digestive system have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2016).   



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  If, however, for whatever reason such a notice was not provided prior to initial adjudication, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The VCAA notice was sent in August 2009 and again in May 2017.  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Therefore, although VA did not provide VCAA notice prior to initial adjudication, this timing error was later cured.

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that all of the Veteran's service treatment records, personnel records, and relevant post-service treatment records have been associated with the claims files.  In this regard, the Board notes that to the extent that the Veteran submitted release authorizations for private treatment providers, he also submitted lay statements explaining that those records either had been destroyed with supporting documentation.  As such, to the extent there is significant evidence of record documenting that the treatment records identified by the Veteran no longer exist, the Board finds that there is no further action on part of VA that could be undertaken to further assist the Veteran in adjudicating his claim, and that remand for additional record procurement would be duplicative of the Veteran's efforts.  Accordingly, VA has satisfied its duty to assist with regard to record procurement.

Further, the record reflects that the Veteran was provided with VA etiology opinions in December 2014 and February 2017.  Although the VA examiners who provided the etiology opinions did not conduct an in-person examination, they were predicated on in-person examinations conducted by private examiners located in the country in which the Veteran resides.  The private examiner in question completed a VA Disability Benefit Questionnaire (DBQ) for digestive and stomach disorders, and neither the Veteran nor his representative has challenged the diagnoses provided by this private examiner.  The December 2014 and February 2017 examination reports also contained a thorough overview of the Veteran's relevant medical records and lay statements, and provided adequate supporting rationale for etiology opinions rendered that included citation to medical literature and the Veteran's own lay statements and post-service treatment records.  As such, the Board finds that collectively, the aforementioned DBQs and etiology opinion reports provide an adequate basis on which to adjudicate the Veteran's claims.

In so finding, the Board acknowledges the Veteran's diagnosis of hiatal hernia.  However, the Veteran has not submitted any arguments relating his hernia to his active duty service or his anxiety disorder, and there is no medical evidence of a hiatal hernia until 2004.  Therefore, although the Veteran's hiatal hernia is relevant to the extent that it is a phenomenon that contributes to or causes the Veteran's current gastrointestinal disorders and symptoms, a separate etiology opinion is not necessary to adjudicate the Veteran's appeal.  See generally McLendon, 20 Vet. App. 79 (2006).  

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  A review of the record reveals that all of the remand directives contained in the June 2009 and July 2016 Board decisions have been substantially completed, as detailed in the above discussion of the duty to assist.  

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

II. Entitlement to Service Connection for a Digestive Disorder

When adjudicating disability compensation claims, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including duodenal ulcers, are presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1112 may also be proven by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, this presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309.  

Moreover, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  Id.  Where aggravation is the basis of secondary service connection, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran filed his claim of service connection for duodenal ulcers and related gastrointestinal residuals in May 2003.  The Veteran initially explained that he was first informed he had a duodenal ulcer in the 1970s, which later required surgical intervention; he indicated that his 1970s records are not available because the company went out of business in 1991; records corroborating this have been associated with the claims file.  He described his gastrointestinal issues as a consequence of his anxiety condition.  The Veteran also submitted a lay statement in November 2003 indicating that his state of health following hospitalization for his duodenal ulcer in 1981 did not permit him return to work and he was unemployed for eight months.  With this, he submitted a letter from his former employer confirming the he had resigned from his position in August 1981.  Other records from the Veteran's 1981 employer document that he took sick/disability leave following his duodenal ulcer surgery.

The Veteran submitted a Notice of Disagreement (NOD) in June 2004.  The Veteran indicated that he began to suffer from gastritis after service which later caused his ulcer and surgical intervention; the Veteran did not further specify when these symptoms first occurred.  He attributed his gastrointestinal issues related to his duodenal ulcer to his nervous breakdown following service.  He stated that the doctors who initially treated his ulcer attributed it to military service but did not provide further details; however, his NOD included a lengthy discussion of the stress his service in Germany had caused him.  Records from the social security office of the country in which the Veteran resides were procured in 2003, and document the Veteran's May 1981 surgery for his ulcer, which included a total truncal vagotomy and pyloroplasty.  

The Veteran also submitted a lay statement with his January 2006 formal appeal.  He explained that his duodenal ulcer symptoms did not appear until after he was discharged from active duty service.  The Board notes that consistent with the Veteran's statements, the Veteran's service treatment records do not document any treatment for gastrointestinal symptoms.  However, the Veteran went on to indicate that the diagnoses given by doctors who had treated him in the 1970s but whose records are not available, was that his duodenal ulcer was the result of a nervous disturbance that he had for several years.  He essentially stated that he felt, based what he was told when he was initially diagnosed, that the formation of a duodenal ulcer is the result of a long disease process that was related to his stress during deployment.  

In May 2006 the Veteran submitted 2004 medical records from Dr. F. M. G. which indicated that after completion of an endoscopy, H. pylori bacteria were found, and that the Veteran had anti-parasite treatment for GERD symptoms the Veteran had experienced following surgery due to his duodenal ulcer.  An April 2004 letter from Dr. F. M. J. indicated that that the Veteran had gastritis caused by helicobacter pylori and biliary digestive reflux that was treated with pyloroplasty several years ago, and that the Veteran has been treated with a pump inhibitor, antibiotics, and diet aids which had improved his condition.  

A November 2009 letter from Dr. B. G. A. confirms that the Veteran was treated for anxiety for the preceding three years but does not comment on the Veteran's gastrointestinal symptoms.  

An endoscopy completed by Dr. M. M. in October 2014 resulted in a diagnosis of gastritis.  No helicobacter pylori were identified at that time.  A notation of "hole hiatal" was also made.

Disability Benefit Questionnaires (DBQ) completed in November 2014 diagnosed the Veteran with GERD and gastritis.  The Veteran's surgical history in 1981 was noted.  The Veteran's symptoms were noted to include residuals of his vagotomy and pyloroplasty.  The examiner reviewed the Veteran's October 2014 endoscopy results noting that it was positive for gastritis and negative for helicobacter pylori.  However, the examiner completing the DBQs remarked that the Veteran had not been able to gather his surgical record practiced more than 30 years ago in the Veteran's country of residence to correlate with his current symptoms and endoscopic and histological findings for examiner review.

Because the November 2014 examiner did not have access to the Veteran's claims file or other relevant records for review, a separate VA etiology opinion was provided in December 2014.  The examiner reviewed and summarized in detail the Veteran's lay statements and medical records, as summarized above.  The examiner confirmed the Veteran's previous diagnoses of duodenal ulcer, and status post vagotomy with pyloroplasty, as well as history of helicobacter pylori and chronic gastritis.  A 2004 diagnosis of hiatal hernia and October 2014 notation of hiatal hernia (noted as hole hiatal) were also noted.  The examiner also confirmed the Veteran's diagnosis of GERD/esophageal reflux.  This examiner provided negative etiology opinions for both prongs of secondary service connection for GERD and duodenal ulcer.  

The rationale provided for the December 2014 VA examiner's negative etiology opinion for GERD with regard to proximate cause was that there was no support for the contention that mental health conditions cause GERD according to peer-reviewed literature (which the examiner provided citations to).  The examiner noted that significant risk factors for GERD included obesity and tobacco usage, as well as the presence of hiatal hernia.  Noting the Veteran's 2004 and 2014 endoscopies were positive for hiatal hernia, and that there was no evidence of obesity and tobacco usage in the claims file, the examiner concluded that the Veteran's hiatal hernia was the most likely cause of the Veteran's GERD symptoms, because hiatal hernia allow acid to reflux back into the esophagus, and the inflammation shown on the Veteran's endoscopy was characteristic.  The examiner provided several medical citations for this finding.  The examiner provided a negative aggravation opinion for GERD because there was no evidence in the claims file of correlation between the Veteran's GERD symptoms and hiatal hernia, and that there were few anxiety and gastrointestinal records available for review.  The examiner also noted that there is significant overlap between GERD and gastritis symptoms.  

As for the Veteran's history of a duodenal ulcer, the examiner's rationale supporting her negative etiology opinion was also based on her review of peer-reviewed literature, which likewise did not indicate a relationship between ulcers and anxiety or other mental health conditions.  She also opined that the most likely cause for the Veteran's duodenal ulcer was a H. Pylori infection, which the Veteran tested positive for in 2004.  By way of background, the examiner explained that the association between H. Pylori and gastritis and ulcers was not well known until the 1980s, and that as a result, it was quite likely that the Veteran was not tested for H. Pylori infection when he was initially diagnosed with a duodenal ulcer that ultimately lead to his 1981 surgery.  She further explained that based on the medical literature reviewed, unusual cause of duodenal ulcers are very unlikely if a patient has an H. Pylori infection.  Medical literature discussed by the examiner identified helicobacter pylori infection and the consumption of nonsteroidal anti-inflammatory drugs as the two major factors associated with the development of duodenal ulcers.  The examiner supported her negative rationale for the aggravation prong of secondary service connection by explaining that because the medical evidence strongly suggests that the Veteran's ulcer was caused by H. pylori, for which he was treated in 2004, without any evidence of reoccurrence of duodenal ulcers over time, it was less likely as not that his duodenal ulcer and related residuals were aggravated by his anxiety.  She also commented that while gastritis and duodenal ulcers can be associated with H. Pylori infections, gastritis is a medical condition distinct from ulcers both endoscopically and histologically.

An addendum opinion was provided with regard to the Veteran's diagnosis of gastritis in February 2017 and this etiology opinion was likewise negative with regard to gastritis as proximately caused or aggravated by service-connected anxiety.  In this regard, the VA examiner explained that the most common cause of either acute or chronic gastritis is H. Pylori infection, but that other causes included autoimmune response and reactive gastritis due to a stress reaction.  However, the type of stress reactions contemplated are caused by nonsteroidal anti-inflammatory drugs, traumatic injuries including burns, and major surgeries and alcohol or cocaine use, not mental health conditions.  She further explained that although the Veteran no longer has H. Pylori, and that eradication of H. pylori may improve symptoms, the gastric mucosa does not necessarily return to "normal" and that superficial erosion can remain; additionally she explained that while eradication of H. pylori can decrease the risk of recurrent ulcers, it may have no effect on symptoms of dysfunctional dyspepsia, both of which were noted on the Veteran's previous December 2014 etiology opinion, and may be related to either gastritis or GERD.  The examiner also addressed the scientific biography submitted by the Veteran in November 2016, noting there was no indication of the source of the contentions contained therein, and that there was also no evidence of recurrent ulcers in 1981 that would support the theory advanced by that statement.  The examiner provided a negative aggravation opinion on the basis that there are no medical records, even recent medical treatment records, demonstrating a correlation between anxiety symptoms or treatment.

A March 2015 lay statement submitted by the Veteran indicates that he felt there is information missing from his VA examination reports because older records with regard to his gastrointestinal treatment could not be procured and were not considered.  A November 2016 lay statement echoes a similar sentiment, and repeats that the Veteran's digestive problems are the result of disease process and that the Veteran has been subject to rigorous treatment of the nervous system.  The Veteran also included a translated "scientific biography" which states: "the psycho-neuro endocrine cerebral cortex, the system can be altered due to stressful situations, anxiety, anxiety disorders that showed up during a period of life, as in this case, which leads to increased production of gastric acid that can produce GERD and gastritis, besides endocrine cell alteration with loss of protection against stomach acid []; which makes the tissue exposed to the digestive fluid undergoes irreversible changes, which causes ulcers long term."  No citation or source for this "scientific biography" is provided, and it is unclear who wrote it.  Although the Veteran sent a letter in April 2017, explaining that he intended to possibly send in additional medical evidence, to date, no additional evidence has been submitted.  

After a review of the relevant evidence as summarized above, the Board finds that entitlement to service connection is not established.  In this regard the Board notes that the Veteran has not raised entitlement to service connection on a direct basis, as evidenced by the lay statement contained in his formal appeal.  However, because the Veteran has lay statements suggesting that his service-connected anxiety disorder, which first had its onset in a nervous breakdown experienced by the Veteran just a few days after separation, caused a "disease process" that ultimately led to his duodenal ulcer, the Board will address the applicability of presumptive service connection.  In this regard the Board notes that the earliest treatment for a digestive condition identified by the Veteran is 1972, over ten years after service, and although the Veteran has described gastrointestinal symptoms "after" service, he has never alleged onset of specific gastrointestinal symptoms within one year of separation from active duty service.  As such, entitlement to service connection for a duodenal ulcer and residuals related to its 1981 surgical removal is not established.  

As for entitlement to service connection on a secondary basis, the Board finds that the December 2014 and February 2017 etiology opinions are the only competent and probative medical evidence with regard to nexus.  With regard to the probative value of these examination reports and etiology opinions, the Board finds that they are probative for the same reasons it found them adequate for rating purposes.  

The Board acknowledges that the Veteran reports that he was told his gastrointestinal disorders are related to the stressful events that he experienced in service as well as his anxiety condition.  However, because medical records regarding the Veteran's first reported diagnosis of duodenal ulcer in the 1970s are unavailable, the Board cannot confirm or deny whether such a medical opinion was provided, and there is no evidence of record suggesting that the Veteran is lacking in credibility in this regard.  However, assuming such an etiology opinion was affirmatively provided in the 1970s, to the extent that the Veteran has had ongoing medical treatment since that time, and that multiple medical professionals have attributed his gastrointestinal issues to later discovered parasitic bacteria, the Veteran's 2004 medical records as well as the 2014 and 2017 VA examination reports provide the most probative and complete medical evidence with regard to the underlying cause of the Veteran's gastrointestinal condition.  In this regard, the Board notes that such the 2014 and 2017 VA etiology reports are based on a review of objective medical testing, the Veteran's reported onset and course of his gastrointestinal symptoms and the examiner's underlying medical experience and medical literature review with regard to the causes of the Veteran's diagnosed gastrointestinal conditions.  Moreover, as noted by the VA examiner, the role of H. Pylori was not well understood at the time of the Veteran's initial duodenal ulcer diagnosis.  Therefore, the probative value of such an opinion as described by the Veteran is low.

With regard to the proximate cause prong of secondary service connection, the Board acknowledges the Veteran's lay statements with regard to his opinion that his gastrointestinal problems are related to his service-connected anxiety disorder.  Because there is no universal rule as to the competency of lay testimony on medical etiology, the Board must determine on a case-by-case basis whether a particular medical condition is a type of condition a lay person may competently testify to.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, in this case, the etiological basis of the Veteran's gastrointestinal symptoms beginning in the 1970s is outside the common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4; Kahana, 24 Vet. App. at 435.  Unlike, for example, reporting the symptoms of a gastrointestinal disorder, determining the underlying etiology of the condition requires inquiry into biological processes, anatomical relationships, and physiological functioning.  Cf. 492 F.3d at 1377 n.4.  Such internal physical processes are not readily observable and are not within the competence of this Veteran, who has not been shown by the evidence of record to have medical training or skills.  As a result, the persuasive value of his lay etiology opinion is low.  Moreover, with regard to the aggravation prong of secondary service connection, as noted by the VA examiner, the Veteran has not submitted any statements describing an overlap between anxiety symptoms or treatment and gastrointestinal symptoms or treatment, or an increase in gastrointestinal symptoms following a period of anxiety symptoms or treatment.

Thus, even accepting the Veteran's lay statements with regard to his diagnosis of a duodenal ulcer in the 1970s and the etiology opinion that may have been provided to him at that time, there is significant probative medical evidence against a finding of medical nexus, based on the Veteran's later treatment records and current medical literature, as cited by the VA examiner who provided the December 2014 and February 2017 etiology opinions.  Accordingly, an award of entitlement to service connection for digestive disorders is not warranted here.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2016).   


ORDER

Entitlement to service connection for a disorder of the digestive system is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


